Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kate I. Uwasomba appeals the district court’s order denying reconsideration of its order denying her Federal Rule of Civil Procedure 60(b) motion for relief from its order dismissing her civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we grant Uwasomba leave to proceed in forma pau-peris and affirm the district court’s order. Uwasomba v. Jett, 3:12-cv-00213-HEW (E.D.Va. Sept. 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.